Citation Nr: 0217210	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1960 to July 
1960.  He also had subsequent service with the Army National 
Guard.

The Board of Veterans' Appeals (Board) initially notes that 
as the veteran disagreed with the initial rating for this 
disability, the Board will consider entitlement to an 
increased evaluation from the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by 
hearing found by examination in accordance with Department 
of Veterans Affairs (VA) regulations to be no worse than 
level II on each ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 
6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the veteran has been afforded a comprehensive VA 
audiological examination and it is noted that neither the 
veteran nor his representative have asserted that either the 
examination or the report of its findings are in any way 
inadequate for rating purposes.  The Board further notes 
that there is no indication that there are any outstanding 
pertinent treatment records that have not already been 
obtained or that are not addressed in documents that are 
contained in the claims file.  The veteran has also been 
advised of the applicable law and rating criteria, and in 
determining that entitlement to a compensable evaluation was 
not warranted, the April 2002 statement of the case 
considered the results of April 2002 VA examination and 
previous private evaluation in July 2001 without any 
indication of the need for further examination or other 
development, clearly inferring that any additional evidence 
demonstrating more severe symptomatology would have to be 
provided by the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board finds that further 
notice and/or development is not required under the VCAA.

A review of the history of this disability shows that 
service connection was originally established for bilateral 
hearing loss and a noncompensable rating assigned in a 
December 2001 rating decision, based on service medical 
records and private medical examination.  On private 
audiological examination in July 2001, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
30
LEFT
20
10
20
45
65

Pure tone threshold average was 20 on the right ear and 35 
on the left, with speech recognition of 84 percent on the 
right and 88 percent on the left, and the examiner commented 
that the veteran's symptoms were the result of exposure to 
small arms fire during service.  While the regional office 
(RO) did not attribute the findings to the proper ear, the 
results still do not translate into numeric designations of 
greater than II for each ear and a noncompensable rating 
under Tables VI and VII of 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (2002).

On the authorized VA audiological evaluation in April 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25
LEFT
25
20
25
35
60

Pure tone threshold average was 23 on the right ear and 35 
on the left, with speech recognition of 100 percent on the 
right and 88 percent on the left, and the examiner commented 
that the veteran would be classified as having a mild 
conductive loss of 250 Hertz in the right ear and normal 
hearing sensitivity from 500 to 4000 Hertz and moderate loss 
at 6000 to 8000 Hertz.  The VA audiological examiner further 
indicated that the left ear demonstrated normal sensitivity 
from 250 to 2000 Hertz with a mild loss at 3000 and a 
moderately severe to severe loss from 4000 to 8000 Hertz. 

Applicable regulations require that an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are 
to be conducted without the use of hearing aids.  As in the 
old regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2002).

Under 38 C.F.R. § 4.86(a) (2002), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  Under 38 C.F.R. 
§ 4.86(b), When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Applying the applicable rating criteria to the relevant 
examination findings, the Board would first note that since 
the requirements for application of either 38 C.F.R. 
§ 4.86(a) or 38 C.F.R. § 4.86(b) have not been met, they do 
not provide any basis for an increased evaluation.  More 
specifically, 38 C.F.R. § 4.86(a) is not for application 
because the veteran's pure tone thresholds in each ear in 
both of his reported examinations were not 55 or more at 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz).  38 C.F.R. § 4.86(b) is also unavailable since the 
veteran did not exhibit both a pure tone threshold of 30 or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Thus, left with only the application of Tables VI and VII, 
even taking the veteran's highest pure tone averages of 23 
on the right and 35 on the left, and lowest discrimination 
scores of 84 on the right and 88 percent on the left, such 
results would correspond to no better than level II hearing 
on each ear, and a noncompensable evaluation for the 
veteran's service-connected bilateral hearing loss.

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss is not warranted.

The Board further notes that the requirements of 38 C.F.R. 
§§  4.85 and 4.86 (2002) set out the percentage ratings for 
exact numerical levels of impairment required for the 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).









ORDER

An increased evaluation for bilateral hearing loss is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

